             Case 2:20-cv-02534-SSV-DPC Document 7 Filed 09/21/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA



      WILLIAM H. WILSON, JR.                                               CIVIL ACTION

      VERSUS                                                               NO. 20-2534

      NICHOLAS G. GREST, ET AL                                             SECTION: "I" (4)



                                                  ORDER

             It appears to the Court that the subject matter of the above-captioned case is related to that

      of Civil Action No. 17-2997, William H. Wilson, Jr. v. Nicholas G. Grest, et al, before Section R

      (2) of this Court. Accordingly,

             IT IS ORDERED that the above-captioned matter be transferred to Section R (2).

             New Orleans, Louisiana, this 21st day of September, 2020.




                                                            _______________________________
                                                                    LANCE M. AFRICK
                                                            UNITED STATES DISTRICT JUDGE

est             9/21/20
              2/15/05
